        Case 1:16-cv-11613-RGS Document 318 Filed 12/04/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS



EGENERA, INC.,
                       Plaintiff,

                     v.                          Civil Action No. 1:16-cv-11613-RGS

CISCO SYSTEMS, INC.,                             Jury Trial Requested

                       Defendant.

                                             ORDER

       This matter having come before the Court upon Plaintiff Egenera, Inc.’s Unopposed

Motion to Correct Inventorship (“Motion”), and upon consideration of the Motion, and all

related papers filed therewith, the Court is of the opinion that the Motion should be GRANTED.

       WHEREFORE IT IS HEREBY ORDERED that the Motion is GRANTED and pursuant

to Section 256(b) of Title 35 of the United States Code, the Director of the United States Patent

and Trademark Office shall issue an appropriate certificate identifying Peter Schulter as a co-

inventor of U.S. Patent No. 7,231,430.




Boston, Massachusetts, this _4th_ day of _December_, 2020.




                                                      /s/ Richard G. Stearns
                                                      The Honorable Richard G. Stearns
                                                      United States District Court Judge
